DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 September 2020 (2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 21-40 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially each sensor signal representative of a current or a voltage in the wireless power receiver, wherein, for each sensor signal, the processing circuit comprises: a peak detector configured to determine an amplitude of the sensor signal; a first mixer configured to produce a first mixed signal based on the sensor signal; and a second mixer configured to produce a second mixed signal based on the sensor signal; and a controller coupled to the processing circuit and configured to determine a phase of the current or the voltage based on the first mixed signals and the second mixed signals of the two sensor signals of independent claim 
Bhutta (US 2015/0319838) is considered the most relevant prior art as it discloses a first and second mixer which receives a sensed current signal and a sensed voltage signal, respectively, and determines a phase difference between the current and voltage signals.  However, Bhutta fails to disclose a peak detector that determines the amplitude of each sensor signal, nor does it disclose determining a phase of the current or the voltage based on the first mixed signals and the second mixed signals of the two sensor signals.
Hajimiri et al. (US 2019/0006888), Govindaraj et al. (US 2016/0084894) and Norconk et al. (US 2014/0368052) are also considered relevant prior art as each discloses aspects of mixing signals and phase/peak detection.  However, none disclose the above noted limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836